



Exhibit 10.1
Authorization ID: ELD508901
FS-2700-5b (8/99)
Contact ID: HEAVENLY
OMB No 0596 - 0082
Expiration Date: 05/01/2042
 
Use Code: 161
 



U.S. DEPARTMENT OF AGRICULTURE
Forest Service
SKI AREA TERM SPECIAL USE PERMIT
AUTHORITY:
SKI AREA PERMIT ACT October 22, 1986
HEAVENLY VALLEY, LIMITED PARTNERSHIP, a Nevada limited partnership, P.O. BOX
2180, STATELINE, NV, 89449 (hereafter called the holder) is hereby authorized to
use National Forest System lands, on the Lake Tahoe Basin Management Unit, for
the purposes of constructing, operating, and maintaining a winter sports resort
including food service, retail sales, and other ancillary facilities, described
herein, known as the Heavenly ski area and subject to the provisions of this
term permit. This permit covers 7,050 acres described here as National Forest
lands within T.13N., R.19E., Sections 28, 29, 30, 31, 32, T.13N., R.18E.,
Sections 25, 26, 35 and 36, T.12N., R.18E., Section 1, and 650 within the
Toyiabe National Forest described as T.12N., R.19E., a portion of Sections 6 and
7, as shown on the attached map (Exhibit B) dated April 29, 2002.
The following improvements, whether on or off the site, are authorized:
See Exhibit A
Attached Clauses. This term permit is accepted subject to the conditions set
forth herein on pages 2 through 17 and to exhibits A to B attached or referenced
hereto and made a part of this permit.
The Heavenly Ski Resort Master Plan dated June 1996, adopted by the Tahoe
Regional Planning Agency on June 26, 1996 and Approved by the Forest Service
Record of Decision on August 20, 1996 is continued under this permit.
THIS PERMIT IS ACCEPTED SUBJECT TO ALL OF ITS TERMS AND CONDITIONS:
ACCEPTED:
/s/ Martha D. Rehm
 
May 7, 2002
HEAVENLY VALLEY, LIMITED PARTNERSHIP
By: VR Heavenly I, Inc., Its General Partner
By: Martha D. Rehm, Vice President


 
DATE



APPROVED:


/s/ Maribeth Gustafson
 
May 7, 2002
MARIBETH GUSTAFSON, Forest Supervisor




 
DATE








--------------------------------------------------------------------------------





TERMS AND CONDITIONS
I.    AUTHORITY AND USE AND TERM AUTHORIZED
A.    Authority. This term permit is issued under the authority of the Act of
October 22, 1986, (Title 16, United States Code, Section 497b), and Title 36,
Code of Federal Regulations, Sections 251.50-251.64.
B.    Authorized Officer. The authorized officer is the Forest Supervisor. The
authorized officer may designate a representative for administration of specific
portions of this authorization.
C.    Rules Laws and Ordinances. The holder, in exercising the privileges
granted by this term permit, shall comply with all present and future
regulations of the Secretary of Agriculture and federal laws; and all present
and future, state, county, and municipal laws, ordinances, or regulations which
are applicable to the area or operations covered by this permit to the extent
they are not in conflict with federal law, policy or regulation. The Forest
Service assumes no responsibility for enforcing laws, regulations, ordinances
and the like which are under the jurisdiction of other government bodies.
D.    Term. Unless sooner terminated or revoked by the authorized officer, in
accordance with the provisions of the authorization, this permit shall terminate
on 05/01/2042, but a new special-use authorization to occupy and use the same
National Forest land may be granted provided the holder shall comply with the
then-existing laws and regulations governing the occupancy and use of National
Forest lands. The holder shall notify the authorized officer in writing not less
than six (6) months prior to said date that such new authorization is desired.
E.    Nonexclusive Use. This permit is not exclusive. The Forest Service
reserves the right to use or permit others to use any part of the permitted area
for any purpose, provided such use does not materially interfere with the rights
and privileges hereby authorized.
F.    Area Access. Except for any restrictions as the holder and the authorized
officer may agree to be necessary to protect the installation and operation of
authorized structures and developments, the lands and waters covered by this
permit shall remain open to the public for all lawful purposes. To facilitate
public use of this area, all existing roads or roads as may be constructed by
the holder, shall remain open to the public, except for roads as may be closed
by joint agreement of the holder and the authorized officer.
G.    Master Development Plan. In consideration of the privileges authorized by
this permit, the holder agrees to prepare and submit changes in the Master
Development Plan encompassing the entire winter sports resort presently
envisioned for development in connection with the National Forest lands
authorized by this permit, and in a form acceptable to the Forest Service.
Additional construction beyond maintenance of existing Improvements shall not be
authorized until this plan has been amended. Planning should encompass all the
area authorized for use by this permit. The accepted Master Development Plan
shall become a part of this permit. For planning purposes, a capacity for the
ski area in people-at-one time shall be established in the Master Development
Plan and appropriate National Environmental Policy Act (NEPA) document. The
overall development shall not exceed that capacity without further environmental
analysis documentation through the appropriate NEPA process.







--------------------------------------------------------------------------------







H.    Periodic Revision.
1.    The terms and conditions of this authorization shall be subject to
revision to reflect changing times and conditions so that land use allocation
decisions made as a result of revision to Forest Land and Resource Management
Plan may be incorporated.
2.    At the sole discretion of the authorized officer this term permit may be
amended to remove authorization to use any National Forest System lands not
specifically covered in the Master Development Plan and/or needed for use and
occupancy under this authorization.
II.    IMPROVEMENTS
A.    Permission. Nothing in this permit shall be construed to imply permission
to build or maintain any improvement not specifically named in the Master
Development Plan and approved in the annual operating plan, or further
authorized in writing by the authorized officer.
B.    Site Development Schedule. As part of this permit, a schedule for the
progressive development of the permitted area and installation of facilities
shall be prepared jointly by the holder and the Forest Service. Such a schedule
shall be prepared by April 1, and shall set forth an itemized priority list of
planned improvements and the due date for completion. This schedule shall be
made a part of this permit. The holder may accelerate the scheduled date for
installation of any improvement authorized, provided the other scheduled
priorities are met; and provided further, that all priority installations
authorized are completed to the satisfaction of the Forest Service and ready for
public use prior to the scheduled due date.
1.    All required plans and specifications for site improvements, and
structures included in the development schedule shall be properly certified and
submitted to the Forest Service at least forty-five (45) days before the
construction date stipulated in the development schedule.
2.    In the event there is agreement with the Forest Service to expand the
facilities and services provided on the areas covered by this permit, the holder
shall jointly prepare with the Forest Service a development schedule for the
added facilities prior to any construction and meet requirements of paragraph
II.D of this section. Such schedule shall be made a part of this permit.
C.    Plans. All plans for development, layout, construction, reconstruction or
alteration of improvements on the site, as well as revisions of such plans, must
be prepared by a licensed engineer, architect, and/or landscape architect (in
those states in which such licensing is required) or other qualified individual
acceptable to the authorized officer. Such plans must be accepted by the
authorized officer before the commencement of any work. A holder may be required
to furnish as-built plans, maps, or surveys upon the completion of construction.
D.    Amendment. This authorization may be amended to cover new, changed, or
additional use(s) or area not previously considered in the approved Master
Development plan. In approving or denying changes or modifications, the
authorized officer shall consider among other things, the findings or
recommendations of other involved agencies and whether their terms and
conditions of the existing authorization may be continued or revised, or a new
authorization issued.





--------------------------------------------------------------------------------





E.    Ski Lift Plans and Specifications. All plans for uphill equipment and
systems shall be properly certified as being in accordance with the American
National Standard Safety Requirements for Aerial Passenger Tramways (677.1). A
complete set of drawings, specifications, and records for each lift shall be
maintained by the holder and made available to the Forest Service upon request.
These documents shall be retained by the holder for a period of three (3) years
after the removal of the system from National Forest land.
III.    OPERATIONS AND MAINTENANCE
A.    Conditions of Operations. The holder shall maintain the improvements and
premises to standards of repair, orderliness, neatness, sanitation, and safety
acceptable to the authorized officer. Standards are subject to periodic change
by the authorized officer. This use shall normally be exercised at least 200
days each year or season. Failure of the holder to exercise this minimum use may
result in termination pursuant to VIII.B.
B.    Ski Lift Holder Inspection. The holder shall have all passenger tramways
inspected by a qualified engineer or tramway specialist. Inspections shall be
made in accordance with the American National Standard Safety Requirements for
Aerial Passenger Tramways (B77.1). A certificate of inspection, signed by an
officer of the holder’s company, attesting to the adequacy and safety of the
installations and equipment for public use shall be received by the Forest
Service prior to public operation stating as a minimum:
“Pursuant to our special use permit, we have had an inspection to determine our
compliance with the American National Standard B77.1. We have received the
results of that inspection and have made corrections of all deficiencies noted.
The facilities are ready for public use.”
C.    Operating Plan. The holder or designated representative shall prepare and
annually revise by September 1 an Operating Plan. The Plan shall be prepared in
consultation with the authorized officer or designated representative and cover
winter and summer operations as appropriate. The provisions of the Operating
Plan and the annual revisions shall become a part of this permit and shall be
submitted by the holder and approved by the authorized officer or their
designated representatives. This plan shall consist of at least the following
sections:


1.    Ski patrol and first aid.
2.    Communications.
3.    Signs.
4.    General safety and sanitation.
5.    Erosion control.
6.    Accident reporting.
7.    Avalanche control.
8.    Search and rescue.
9.    Boundary management.
10.    Vegetation management.
11.    Designation of representatives.
12.    Trail routes for nordic skiing.
The authorized officer may require a joint annual business meeting agenda to:





--------------------------------------------------------------------------------





a.    Update Gross Fixed Assets and lift-line proration when the fee is
calculated by the Graduated Rate Fee System.
b.    Determine need for performance bond for construction projects, and amount
of bond.
c.    Provide annual use reports.
D.    Cutting of Trees. Trees or shrubbery on the permitted area may be removed
or destroyed only after the authorized officer has approved and marked, or
otherwise designated, that which may be removed or destroyed. Timber cut or
destroyed shall be paid for by the holder at appraised value, provided that the
Forest Service reserves the right to dispose of the merchantable timber to
others than the holder at no stumpage cost to the holder.
E.    Signs. Signs or advertising devices erected on National Forest lands,
shall have prior approval by the Forest Service as to location, design, size,
color, and message. Erected signs shall be maintained or renewed as necessary to
neat and presentable standards, as determined by the Forest Service.
F.    Temporary Suspension. Immediate temporary suspension of the operation, in
whole or in part, may be required when the authorized officer, or designated
representative, determines it to be necessary to protect the public health or
safety, or the environment. The order for suspension may be given verbally or in
writing. In any such case, the superior of the authorized officer, or designated
representative, shall, within ten (10) days of the request of the holder,
arrange for an on-the-ground review of the adverse conditions with the holder.
Following this review the superior shall take prompt action to affirm, modify or
cancel the temporary suspension.
IV.    NONDISCRIMINATION. During the performance of this permit, the holder
agrees:
A.    In connection with the performance of work under this permit, including
construction, maintenance, and operation of the facility, the holder shall not
discriminate against any employee or applicant for employment because of race,
color, religion, sex, national origin, age, or handicap. (Ref. Title VII of the
Civil Rights Act of 1964 as amended).
B.    The holder and employees shall not discriminate by segregation or
otherwise against any person on the basis of race, color, religion, sex,
national origin, age or handicap, by curtailing or refusing to furnish
accommodations, facilities, services, or use privileges offered to the public
generally. (Ref. Title VI of the Civil Rights Act of 1964 as amended, Section
504 of the Rehabilitation Act of 1973, Title IX of the Education Amendments, and
the Age Discrimination Act of 1975).
C.    The holder shall include and require compliance with the above
nondiscrimination provisions in any subcontract made with respect to the
operations under this permit.
D.    Signs setting forth this policy of nondiscrimination to be furnished by
the Forest Service will be conspicuously displayed at the public entrance to the
premises, and at other exterior or interior locations as directed by the Forest
Service.
E.    The Forest Service shall have the right to enforce the foregoing
nondiscrimination provisions by suit for specific performance or by any other
available remedy under the laws of the United States of the State in which the
breach or violation occurs.





--------------------------------------------------------------------------------





V.    LIABILITIES
A.    Third Party Rights. This permit is subject to all valid existing rights
and claims outstanding in third parties. The United States is not liable to the
holder for the exercise of any such right or claim.
B.    Indemnification of the United States. The holder shall hold harmless the
United States from any liability from damage to life or property arising from
the holder’s occupancy or use of National Forest lands under this permit.
C.    Damage to United States Property. The holder shall exercise diligence in
protecting from damage the land and property of the United States covered by and
used in connection with this permit. The holder shall pay the United States the
full cost of any damage resulting from negligence or activities occurring under
the terms of this permit or under any law or regulation applicable to the
national forests, whether caused by the holder, or by any agents or employees of
the holder.
D.    Risks. The holder assumes all risk of loss to the improvements resulting
from natural or catastrophic events, including but not limited to, avalanches,
rising waters, high winds, falling limbs or trees, and other hazardous events.
If the improvements authorized by this permit are destroyed or substantially
damaged by natural or catastrophic events, the authorized officer shall conduct
an analysis to determine whether the improvements can be safely occupied in the
future and whether rebuilding should be allowed. The analysis shall be provided
to the holder within six (6) months of the event.
E.    Hazards. The holder has the responsibility of inspecting the area
authorized for use under this permit for evidence of hazardous conditions which
could affect the improvements or pose a risk of injury to individuals.
F.    Insurance. The holder shall have in force public liability insurance
covering: (1) property damage in the amount of Five Hundred Thousand Dollars
($500,000.), and (2) damage to persons in the minimum amount of Five Hundred
Thousand Dollars ($500,000.) in the event of death or injury to one individual,
and the minimum amount of Five Hundred Thousand Dollars ($500,000.) in the event
of death or injury to more than one individual. These minimum amounts and terms
are subject to change at the sole discretion of the authorized officer at the
five-year anniversary date of this authorization. The coverage shall extend to
property damage, bodily Injury, or death arising out of the holder’s activities
under the permit including, but not limited to, occupancy or use of the land and
the construction, maintenance, and operation of the structures, facilities, or
equipment authorized by this permit. Such insurance shall also name the United
States as an additionally insured. The holder shall send an authenticated copy
of its insurance policy to the Forest Service immediately upon issuance of the
policy. The policy shall also contain a specific provision or rider to the
effect that the policy shall not be cancelled or its provisions changed or
deleted before thirty (30) days written notice to the Forest Supervisor, 870
Emerald Bay Road, South Lake Tahoe, CA 96150, by the insurance company.
Rider Clause (for insurance companies)
“It is understood and agreed that the coverage provided under this policy shall
not be cancelled or its provisions changed or deleted before thirty (30) days of
receipt of written





--------------------------------------------------------------------------------





notice to the Forest Supervisor, 870 Emerald Bay Road, South Lake Tahoe, CA
96150, by the insurance company.”
VI.    FEES
Ski Area Permit Fees. The Forest Service shall adjust and calculate permit fees
authorized by this permit to reflect any revisions to permit fee provisions in
16 U.S.C. 497c or to comply with any new permit fee system based on fair market
value that may be adopted by statute or otherwise after issuance of this permit.
A.    Fee Calculation. The annual fee due the United States for the activities
authorized by this permit shall be calculated using the following formula:
SAPF    =    (.015 x AGR in bracket 1) + (.025 x AGR in bracket 2) + (.0275 x
AGR in bracket 3) + (.04 x AGR in bracket 4)
Where:
AGR    =    [(LT + SS) x (proration %)] + GRAF
AGR         is adjusted gross revenue;
LT         is revenue from sales of alpine and nordic lift tickets and passes;
GRAF         is gross year-round revenue from ancillary facilities;
Proration %     is the factor to apportion revenue attributable to use of
National Forest System lands;
SAPF         is the ski area permit fee for use of National Forest System lands;
and
SS         is revenue from alpine and nordic ski school operations.
1.    SAPF shall be calculated by summing the results of multiplying the
indicated percentage rates by the amount of the holder’s adjusted gross revenue
(AGR), which falls into each of the four brackets. Follow direction in paragraph
2 to determine AGR. The permit fee shall be calculated based on the holder’s
fiscal year, unless mutually agreed otherwise by the holder and the authorized
officer.
The four revenue brackets shall be adjusted annually by the consumer price index
issued in FSH 2709.11, chapter 30. The revenue brackets shall be indexed for the
previous calendar year. The holder’s AGR for any fiscal year shall not be split
into more than one set of indexed brackets. Only the levels of AGR defined in
each bracket are updated annually. The percentage rates do not change.
The revenue brackets and percentages displayed in Exhibit 01 shall be used as
shown in the preceding formula to calculate the permit fee.


Adjusted Gross Revenue (AGR) Brackets and Associated Percentage Rates
for Use in Determining Ski Area Permit Fee (SAPF)







--------------------------------------------------------------------------------





Revenue Brackets (updated annually by CPI*)
and Percentage Rates
Holder FY
Bracket 1 (1.5%)
Bracket 2 (2.5%)
Bracket 3 (2.75%)
Bracket 4 (4%)
FY 1996
All revenue
$ 3,000,000
$15,000,000
All revenue
CPI:
below
to
to
over
N/A
$3,000,000
<$15,000,000
$50,000,000
$50,000,000
FY 1997
All revenue
$ 3,090,000
$15,450,000
All revenue
CPI:
below
to
to
over
1.030
$3,090,000
<$15,450,000
$51,500,000
$51,500,000
FY 1998
All revenue
$ 3,158,000
$15,790,000
All revenue
CPI:
below
to
to
over
1.022
$3,158,000
<$15,790,000
$52,633,000
$52,633,000
FY 1999
All revenue
$ 3,212,000
$16,058,000
All revenue
CPI:
below
to
to
over
1.017
$3,212,000
<$16,058,000
$53,528,000
$53,528,000
FY 2000
BRACKETS WILL BE UPDATED ANNUALLY BY CPI*
and beyond
 
 
 
 

*The authorized officer shall notify the holder of the updated revenue brackets
based on the Consumer Price Index (CPI) which is revised and issued annually in
FSH 2709.11, chapter 30.
2.    AGR shall be calculated by summing the revenue from lift tickets and ski
school operations prorated for use of National Forest System lands and from
ancillary facility operations conducted on National Forest System lands.
Revenue inclusions shall be income from sales of alpine and nordic tickets and
ski area passes; alpine and nordic ski school operations; gross revenue from
ancillary facilities; the value of bartered goods and complimentary lift tickets
(such as lift tickets provided free of charge to the holder’s friends or
relatives); and special event revenue. Discriminatory pricing, a rate based
solely on race, color, religion, sex, national origin, age, disability, or place
of residence, is not allowed, but if it occurs, include the amount that would
have been received had the discriminatory pricing transaction been made at the
market price, the price generally available to an informed public, excluding
special promotions.
Revenue exclusions shall be income from sales of operating equipment; refunds;
rent paid to the holder by subholders; sponsor contributions to special events;
any amount attributable to employee gratuities or employee lift tickets;
discounts; ski area tickets or passes provided for a public safety or public
service purpose (such as for National Ski Patrol or for volunteers to assist on
the slope in the Special Olympics); and other goods or services (except for
bartered goods and complimentary lift tickets) for which the holder does not
receive money.
Include the following in AGR:
a.    Revenue from sales of year-round alpine and nordic ski area passes and
tickets and revenue from alpine and nordic ski school operations prorated
according to the percentage of use between National Forest System lands and
private land in the ski area;
b.    Gross year-round revenue from temporary and permanent ancillary facilities
located on National Forest System lands;





--------------------------------------------------------------------------------





c.    The value of bartered goods and complimentary lift tickets, which are
goods, services, or privileges that are not available to the general public
(except for employee gratuities, employee lift tickets, and discounts, and
except for ski area tickets and passes provided for a public safety or public
service purpose) and that are donated or provided without charge in exchange for
something of value to organizations or individuals (for example, ski area
product discounts, service discounts, or lift tickets that are provided free of
charge in exchange for advertising).
Bartered goods and complimentary lift tickets (except for employee gratuities,
employee lift tickets, discounts, and except for ski area tickets and passes
provided for a public safety or public service purpose) valued at market price
shall be included in the AGR formula as revenue under LT, SS, or GRAF, depending
on the type of goods, services, or privileges donated or bartered; and
d.    Special event revenue from events, such as food festivals, foot races, and
concerts. Special event revenue shall be included in the AGR formula as revenue
under LT, SS, or GRAF, as applicable. Prorate revenue according to the
percentage of use between National Forest System lands and private land as
described in the following paragraphs 5 and 6.
3.    LT is the revenue from sales of alpine and nordic lift tickets and passes
purchased for the purpose of using a ski area during any time of the year,
including revenue that is generated on private land (such as from tickets sold
on private land).
4.    SS is the revenue from lessons provided to teach alpine or nordic skiing
or other winter sports activities, such as racing, snowboarding, or snowshoeing,
including revenue that is generated on private land (such as from tickets sold
on private land).
5.    Proration % is the method used to prorate revenue from the sale of ski
area passes and lift tickets and revenue from ski school operations between
National Forest System lands and private land in the ski area. Separately
prorate alpine and nordic revenue with an appropriate proration factor. Add
prorated revenues together; then sum them with GRAF to arrive at AGR. Use one or
both of the following methods, as appropriate:
a.    STFP shall be the method used to prorate alpine revenue. The STFP
direction contained in FSM 2715.11c effective in 1992 shall be used. Include in
the calculation only uphill devices (lifts, tows, and tramways) that are
fundamental to the winter sports operation (usually those located on both
Federal and private land). Do not include people movers whose primary purpose is
to shuttle people between parking areas or between parking areas and lodges and
offices.
b.    Nordic trail length is the method used to prorate nordic revenue. Use the
percentage of trail length on National Forest System lands to total trail
length.
6.    GRAF is the revenue from ancillary facilities, including all of the
holder’s or subholder’s lodging, food service, rental shops, parking, and other
ancillary operations located on National Forest System lands. Do not include
revenue that is generated on private land. For facilities that are partially
located on National Forest System lands, calculate the ratio of the facility
square footage located on National Forest System lands to the total facility
square footage. Special event revenue allocatable to GRAF shall be prorated by
the ratio of use on National Forest System lands to the total use.





--------------------------------------------------------------------------------





7.    In cases when the holder has no AGR for a given fiscal year, the holder
shall pay a permit fee of $2 per acre for National Forest System lands under
permit or a percentage of the appraised value of National Forest System lands
under permit, at the discretion of the authorized officer.
B.    Fee Payments. Reports and deposits shall be tendered in accordance with
the following schedule. They shall be sent or delivered to the collection
officer, USDA, Forest Service, at the address furnished by the authorized
officer. Checks or money orders shall be made payable to: USDA, Forest Service.
1.    The holder shall calculate and submit an advance payment which is due by
the beginning of the holder’s payment cycle. The advance payment shall equal 20
percent of the holder’s average permit fee for 3 operating years, when
available. When past permit fee information is not available, the advance
payment shall equal 20 percent of the permit fee, based on the prior holder’s
average fee or projected AGR. For ski areas not expected to generate AGR for a
given payment cycle, advance payment of the permit fee as calculated in item A,
paragraph 7 ($2 per acre for National Forest System lands under permit or a
percentage of the appraised value of National Forest System lands under permit,
at the discretion of the authorized officer) shall be made. The advance payment
shall be credited (item B, paragraph 3) toward the total ski area permit fee for
the payment cycle.
2.    The holder shall report sales, calculate fees due based on a tentative
percentage rate, and make interim payments each calendar Month except for
periods in which no sales take place and the holder has notified the authorized
officer that the operation has entered a seasonal shutdown for a specific
period. Reports and payments shall be made by the end of the month following the
end of each reportable period. Interim payments shall be credited (item B,
paragraph 3) toward the total ski area permit fee for the payment cycle.
3.    Within 90 days after the close of the ski area’s payment cycle, the holder
shall provide a financial statement, including a completed permit fee
information form, Form FS-2700-19a, representing the ski area’s financial
condition at the close of its business year and an annual operating statement
reporting the results of operations, including a final payment which includes
year-end adjustments for the holder and each subholder for the same period. Any
balance that exists may be credited and applied against the next payment due or
refunded, at the discretion of the permit holder.
4.    Within 30 days of receipt of a statement from the Forest Service, the
holder shall make any additional payment required to ensure that the correct ski
area permit fee is paid for the past year’s operation.
5.    Payments shall be credited on the date received by the designated
collection officer. If the due date for the fee or fee calculation financial
statement falls on a non-workday, the charges shall not accrue until the close
of business on the next workday.
6.    All permit fee calculations and records of sales are subject to review or
periodic audit as determined by the authorized officer. Errors in calculation or
payment shall be corrected as needed for conformance with those reviews or
audits. In accordance with the Late Payment Interest, Administrative Costs and
Penalties clause contained in this authorization, interest and penalties shall
be assessed on additional fees due as a result of reviews or audits.





--------------------------------------------------------------------------------





C.    Correcting Errors. Correction of errors includes any action necessary to
calculate the holder’s sales or slope transport fee percentage or to make any
other determination required to calculate permit fees accurately. For fee
calculation purposes, an error may include:


a.    Misreporting or misrepresentation of amounts;
b.    Arithmetic mistakes;
c.    Typographic mistakes; or
d.    Variation from generally accepted accounting principles (GAAP), when such
variations are inconsistent with the terms of this permit.
Correction of errors shall be made retroactively to the date the error was made
or to the previous audit period, whichever is more recent, and past fees shall
be adjusted accordingly.
D.    Late Payment Interest, Administrative Costs and Penalties. Pursuant to 31
U.S.C. 3717, et seq., interest shall be charged on any fee amount not paid
within 30 days from the date the fee or fee calculation financial statement
specified in this authorization becomes due. The rate of interest assessed shall
be the higher of the rate of the current value of funds to the U.S. Treasury
(i.e., Treasury tax and loan account rate), as prescribed and published by the
Secretary of the Treasury In the Federal Register and the Treasury Fiscal
Requirements Manual Bulletins annually or quarterly or at the Prompt Payment Act
rate. Interest on the principal shall accrue from the date the fee or fee
calculation financial statement is due.
In the event the account becomes delinquent, administrative costs to cover
processing and handling of the delinquency will be assessed.
A penalty of 6 percent per annum shall be assessed on the total amount
delinquent in excess of 90 days and shall accrue from the same date on which
interest charges begin to accrue.
Payments will be credited on the date received by the designated collection
officer or deposit location. If the due date for the fee or fee calculation
statement falls on a non-workday, the charges shall not apply until the close of
business on the next workday.
Disputed fees are due and payable by the due date. No appeal of fees will be
considered by the Forest Service without full payment of the disputed amount.
Adjustments, if necessary, will be made in accordance with settlement terms or
the appeal decision.
If the fees become delinquent, the Forest Service will:
Liquidate any security or collateral provided by the authorization.
If no security or collateral is provided, the authorization will terminate and
the holder will be responsible for delinquent fees as well as any other costs of
restoring the site to it’s original condition including hazardous waste cleanup.
Upon termination or revocation of the authorization, delinquent fees and other
charges associated with the authorization will be subject to all rights and
remedies afforded the United States pursuant to 31 U.S.C. 3711 et seq.
Delinquencies may be subject to any or all of the following conditions:
Administrative offset of payments due the holder from the Forest Service.





--------------------------------------------------------------------------------





Delinquencies in excess of 60 days shall be referred to United States Department
of Treasury for appropriate collection action as provided by 31 U.S.C. 3711 (g),
(1).
The Secretary of the Treasury may offset an amount due the debtor for any
delinquency as provided by 31 U.S.C. 3720, et seq.)
E.    Nonpayment. Failure of the holder to make timely payments, pay interest
charges or any other charges when due, constitutes breach and shall be grounds
for termination of this authorization. This permit terminates for nonpayment of
any monies owed the United States when more than 90 days in arrears.
F.    Access to Records. For the purpose of administering this permit (including
ascertaining that fees paid were correct and evaluating the propriety of the fee
base), the holder agrees to make all of the accounting books and supporting
records to the business activities, as well as those of sublessees operating
within the authority of this permit, available for analysis by qualified
representatives of the Forest Service or other Federal agencies authorized to
review the Forest Service activities. Review of accounting books and supporting
records shall be made at dates convenient to the holder and reviewers. Financial
information so obtained shall be treated as confidential as provided in
regulations issued by the Secretary of Agriculture.
The holder shall retain the above records and keep them available for review for
5 years after the end of the year involved, unless disposition is otherwise
approved by the authorized officer in writing.
G.    Accounting Records. The holder shall follow Generally Accepted Accounting
Principles or Other Comprehensive Bases of Accounting acceptable to the Forest
Service in recording financial transactions and in reporting results to the
authorized officer. When requested by the authorized officer, the holder at its
own expense, shall have the annual accounting reports audited or prepared by a
licensed independent accountant acceptable to the Forest Service. The holder
shall require sublessees to comply with these same requirements. The minimum
acceptable accounting system shall include:
1.    Systematic internal controls and recording by kind of business the gross
receipts derived from all sources of business conducted under this permit.
Receipts should be recorded daily and, if possible, deposited into a bank
account without reduction by disbursements. Receipt entries shall be supported
by source documents such as cash-register tapes, sale invoices, rental records,
and cash accounts from other sources.
2.    A permanent record of investments in facilities (depreciation schedule),
and current source documents for acquisition costs of capital items.
3.    Preparation and maintenance of such special records and accounts as may be
specified by the authorized officer.
VII.    TRANSFER AND SALE
A.    Subleasing. The holder may sublease the use of land and improvements
covered under this permit and the operation of concessions and facilities
authorized upon prior written notice to the authorized officer. The Forest
Service reserves the right to disapprove subleasees. In any circumstance, only
those facilities and activities authorized by this permit may be subleased. The
holder shall continue to be responsible for compliance with all conditions of
this permit by persons





--------------------------------------------------------------------------------





to whom such premises may be sublet. The holder may not sublease direct
management responsibility without prior written approval by the authorized
officer.
B.    Notification of Sale. The holder shall immediately notify the authorized
officer when a sale and transfer of ownership of the permitted improvements is
planned.
C.    Divestiture of Ownership. Upon change in ownership of the facilities
authorized by this permit, the rights granted under this authorization may be
transferred to the new owner upon application to and approval by the authorized
officer. The new owner must qualify and agree to comply with, and be bound by
the terms and conditions of the authorization. In granting approval, the
authorized officer may modify the terms, conditions, and special stipulations to
reflect any new requirements imposed by current Federal and state land use
plans, laws, regulations or other management decisions.
VIII.    TERMINATION
A.    Termination for Higher Public Purpose. If, during the term of this permit
or any extension thereof, the Secretary of Agriculture or any official of the
Forest Service acting by or under his or her authority shall determine by his or
her planning for the uses of the National Forest that the public interest
requires termination of this permit, this permit shall terminate upon one
hundred-eighty (180) day’s written notice to the holder of such determination,
and the United States shall have the right thereupon, subject to Congressional
authorization and appropriation, to purchase the holder’s improvements, to
remove them, or to require the holder to remove them, at the option of the
United States. The United States shall be obligated to pay an equitable
consideration for the improvements or for removal of the improvements and
damages to the improvements resulting from their removal. The amount of the
consideration shall be fixed by mutual agreement between the United States and
the holder and shall be accepted by the holder in full satisfaction of all
claims against the United States under this clause: Provided, that if mutual
agreement is not reached, the Forest Service shall determine the amount, and if
the holder is dissatisfied with the amount thus determined to be due him may
appeal the determination in accordance with the Appeal Regulations, and the
amount as determined on appeal shall be final and conclusive on the parties
hereto; Provided further, that upon the payment to the holder of 75% of the
amount fixed by the Forest Service, the right of the United States to remove or
require the removal of the improvements shall not be stayed pending the final
decision on appeal.
B.    Termination, Revocation and Suspension. The authorized officer may
suspend, revoke, or terminate this permit for (1) noncompliance with applicable
statutes, regulations, or terms and conditions of the authorization; (2) for
failure of the holder to exercise the rights and privileges granted; (3) with
the consent of the holder; or (4) when, by its terms, a fixed agreed upon
condition, event, or time occurs. Prior to suspension, revocation, or
termination, the authorized officer shall give the holder written notice of the
grounds for such action and reasonable time to correct curable noncompliance.
IX.    RENEWAL
A.    Renewal. The authorized use may be renewed. Renewal requires the following
conditions: (1) the land use allocation is compatible with the Forest Land and
Resource Management Plan; (2) the site is being used for the purposes previously
authorized and; (3) the enterprise is being continually operated and maintained
in accordance with all the provisions of the permit. In





--------------------------------------------------------------------------------





making a renewal, the authorized officer may modify the terms, conditions, and
special stipulations.
X.    RIGHTS AND RESPONSIBILITIES UPON TERMINATION OR NONRENEWAL
A.    Removal of Improvements. Except as provided in Clause VIII. A, upon
termination or revocation of this special use permit by the Forest Service, the
holder shall remove within a reasonable time as established by the authorized
officer, the structures and improvements, and shall restore the site to a
condition satisfactory to the authorized officer, unless otherwise waived in
writing or in the authorization. If the holder fails to remove the structures or
improvements within a reasonable period, as determined by the authorized
officer, they shall become the property of the United States without
compensation to the holder, but that shall not relieve the holder’s liability
for the removal and site restoration costs.
XI.    MISCELLANEOUS PROVISIONS
A.    Members of Congress. No Member of or Delegate to Congress, or Resident
Commissioner shall be admitted to any share or part of this agreement or to any
benefit that may arise herefrom unless it is made with a corporation for its
general benefit.
B.    Inspection, Forest Service. The Forest Service shall monitor the holder’s
operations and reserves the right to inspect the permitted facilities and
improvements at any time for compliance with the terms of this permit.
Inspections by the Forest Service do not relieve the holder of responsibilities
under other terms of this permit.
C.    Regulating Services and Rates. The Forest Service shall have the authority
to check and regulate the adequacy and type of services provided the public and
to require that such services conform to satisfactory standards. The holder may
be required to furnish a schedule of prices for sales and services authorized by
the permit. Such prices and services may be regulated by the Forest Service:
Provided, that the holder shall not be required to charge prices significantly
different than those charged by comparable or competing enterprises.
D.    Advertising. The holder, in advertisements, signs, circulars, brochures,
letterheads, and like materials, as well as orally, shall not misrepresent in
any way either the accommodations provided, the status of the permit, or the
area covered by it or the vicinity. The fact that the permitted area is located
on the National Forest shall be made readily apparent in all of the holder’s
brochures and print advertising regarding use and management of the area and
facilities under permit.
E.    Bonding. The authorized officer may require the holder to furnish a bond
or other security to secure all or any of the obligations imposed by the terms
of the authorization or any applicable law, regulation, or order.
Bonds, Performance. Use the following text, when bonding is called for: As a
further guarantee of the faithful performance of the provisions of terms and
conditions N/A of this permit, the holder agrees to deliver and maintain a
surety bond or other acceptable security in the amount of N/A. Should the
sureties or the bonds delivered under this permit become unsatisfactory to the
Forest Service, the holder shall, within thirty (30) days of demand, furnish a
new bond with surety, solvent and satisfactory to the Forest Service. In lieu of
a surety bond, the holder may deposit into a Federal depository, as directed by
the Forest Service, and maintain therein, cash in the amounts





--------------------------------------------------------------------------------





provided for above, or negotiable securities of the United States having a
market value at the time of deposit of not less than the dollar amounts provided
above.
The holder’s surety bond shall be released, or deposits in lieu of a bond, shall
be returned thirty (30) days after certification by the Forest Service that
priority installations under the development plan are complete, and upon
furnishing by the holder of proof satisfactory to the Forest Service that all
claims for labor and material on said installations have been paid or released
and satisfied. The holder agrees that all moneys deposited under this permit
may, upon failure on his or her part to fulfill all and singular the
requirements herein set forth or made a part hereof, be retained by the United
States to be applied to satisfy obligations assumed hereunder, without prejudice
whatever to any rights and remedies of the United States.
Prior to undertaking additional construction or alteration work not provided for
in the above terms and conditions or when the improvements are to be removed and
the area restored, the holder shall deliver and maintain a surety bond in an
amount set by the Forest Service, which amount shall not be in excess of the
estimated loss which the Government would suffer upon default in performance of
this work.
F.    Water Rights. This authorization confers no rights to the use of water by
the holder. Such rights must be acquired under State law.
G.    Current Addresses. The holder and the Forest Service shall keep each
informed of current mailing addresses including those necessary for billing and
payment of fees.
H.    Identification of Holder. Identification of the holder shall remain
sufficient so that the Forest Service shall know the true identity of the
entity.
Corporation Status Notification:
1.    The holder shall notify the authorized officer within fifteen (15) days of
the following changes:
a.    Names of officers appointed or terminated.
b.    Names of stockholders who acquire stock shares causing their ownership to
exceed 50 percent of shares issued or otherwise acquired, resulting in gaining
controlling interest in the corporation.
2.    The holder shall furnish the authorized officer:


a.    A copy of the articles of incorporation and bylaws.
b.    An authenticated copy of a resolution of the board of directors
specifically authorizing a certain individual or individuals to represent the
holder in dealing with the Forest Service.
c.    A list of officers and directors of the corporation and their addresses.
d.    Upon request, a certified list of stockholders and amount of stock owned
by each.
e.    The authorized officer may require the holder to furnish additional
information as set forth in 36 CFR 251.54(e)(1)(iv).





--------------------------------------------------------------------------------





Partnership Status Notification:
The holder shall notify the authorized officer within fifteen (15) days of the
following changes. Names of the individuals involved shall be included with the
notification.
1.    Partnership makeup changes due to death, withdrawal, or addition of a
partner.
2.    Party or parties assigned financed interest in the partnership by existing
partner(s).
3.    Termination, reformation, or revision of the partnership agreement.
4.
The acquisition of partnership interest, either through purchase of an interest
from an existing partner or partners, or contribution of assets, that exceeds 50
percent of the partnership permanent investment.

I.    Archaeological-Paleontological Discoveries. The holder shall immediately
notify the authorized officer of any and all antiquities or other objects of
historic or scientific interest. These include, but are not limited to, historic
or prehistoric ruins, fossils, or artifacts discovered as the result of
operations under this permit, and shall leave such discoveries intact until
authorized to proceed by the authorized officer. Protective and mitigation
measures specified by the authorized officer shall be the responsibility of the
permit holder.
J.    Protection of Habitat of Endangered, Threatened, and Sensitive Species.
Location of areas needing special measures for protection of plants or animals
listed as threatened or endangered under the Endangered Species Act (ESA) of
1973, as amended, or listed as sensitive by the Regional Forester under
authority of FSM 2670, derived from ESA Section 7 consultation, may be shown on
a separate map, hereby made a part of this permit, or identified on the ground.
Protective and mitigation measures specified by the authorized officer shall be
the responsibility of the permit holder.
If protection measures prove inadequate, if other such areas are discovered, or
if new species are listed as Federally threatened or endangered or as sensitive
by the Regional Forester, the authorized officer may specify additional
protection regardless of when such facts become known Discovery of such areas by
either party shall be promptly reported to the other party.
K.    Superior Clauses. In the event of any conflict between any of the
preceding printed clauses or any provision thereof, and any of the following
clauses or any provision thereof, the preceding clauses shall control.
L.    Superseded Permit. This permit replaces a special use permit issued to
Heavenly Valley, Limited Partnership on November 12, 1997...
M.    Disputes. Appeal of any provisions of this authorization or any
requirements thereof shall be subject to the appeal regulations at 36 CFR 251,
Subpart C, or revisions thereto. The procedures for these appeals are set forth
in 36 CFR 251 published in the Federal Register at 54 FR 3362, January 23, 1989.
O.    Water Rights acquired in the Name of the United States. All water rights
obtained by the holder from water diversions directly from National Forest
System lands for use on the area authorized must be acquired in the name of the
United States.





--------------------------------------------------------------------------------





P.    Liquor Sales Authorized. The sale of intoxicating beverages is allowed by
this authorization, contingent upon a valid State license for the sale or
serving of alcoholic beverages.
Q.    Revegetation of Ground Cover and Surface Restoration. The holder shall be
responsible for prevention and control of soil erosion and gullying on lands
covered by this authorization and adjacent thereto, resulting from construction,
operation, maintenance, and termination of the authorized use. The holder shall
so construct permitted improvements to avoid the accumulation of excessive heads
of water and to avoid encroachment on streams. The holder shall vegetate or
otherwise stabilize all ground where the soil has been exposed as a result of
the holder’s construction, maintenance, operation, or termination of the
authorized use and shall construct and maintain necessary preventive measures to
supplement the vegetation.
R.    Drinking Water Systems.
1.    The holder, as the water supplier and owner or operator of the drinking
water system, is responsible for compliance with all applicable Federal, State,
and local drinking water laws and regulations for the operation and maintenance
of a public water system. This includes, but is not limited to, developing,
operating, and maintaining the system, and conducting drinking water testing and
taking the appropriate corrective and follow-up actions in accordance with
Federal, State, and any other applicable requirements. For the purposes of this
authorization, public water systems are defined in the Safe Drinking Water Act,
as amended (42 U.S.C. 300f et seq.), and in the National Primary Drinking Water
Regulations, Title 40, Code of Federal Regulations, part 141 (40 CFR part 141),
or by State regulations if more stringent.
2.    When the permit holder operates Federally owned systems (for example, when
the permit is authorized under the Granger-Thye Act), the holder shall meet
additional requirements for public and nonpublic water systems consistent with
FSM 7420. Requirements under FSM 7420 applicable to the permit holder are set
forth in an appendix to the permit entitled “Operation of Federally Owned
Drinking Water Systems” (Form FS-2700-4h-Appendix F).
3.    For Federally owned systems, the holder shall notify and consult with the
Forest Service within 24 hours or on the next business day after notification by
the laboratory of a sample that tests positive for microbiological
contamination. The holder shall notify and consult with the Forest Service
within 48 hours of notification of a maximum contaminant level violation or an
acute violation.
4.    The holder shall retain all records as required by applicable laws and
regulations. The holder agrees to make the records available to the Forest
Service and to any other regulatory agency authorized to review Forest Service
activities. Copies of microbiological test results for Federally owned water
systems shall be forwarded monthly to the Forest Service by the 15th of the
month following the sampling date. Copies of other required records for
Federally owned systems shall be forwarded annually to the Forest Service within
15 days of the end of the operating season for seasonal sites or within 15 days
of the end of the calendar year for year-round operations. The holder shall
surrender all records for a Federally owned system to the Forest Service upon
permit termination or revocation.
5.    For Federally owned systems, the holder shall provide the name of the
water system operator in writing to the Forest Service and notify the authorized
officer within 72 hours of a change in personnel.





--------------------------------------------------------------------------------





S.    Dam Safety.
1.    Definitions. The following definitions apply to this clause:
a.    Qualified Engineer. An engineer authorized to practice engineering in the
field of dams in the State where the dam is located, either by professional
registration as provided by State law or by reason of employment by the State or
Federal Government.
b.    Dam Failure. Catastrophic event characterized by the sudden, rapid, and
uncontrolled release of impounded water. It Is recognized that there are lesser
degrees of failure and that any malfunction or abnormality outside the design
assumptions and parameters which adversely affect a dam’s primary function of
impounding water may also be considered a failure.
c.    Rehabilitation or Modification. Repair of major structure deterioration to
restore original condition; alteration of structures to meet current design
criteria, improve dam stability, enlarge reservoir capacity, or increase
spillway and outlet works capacity; replacement of equipment.
d.    Hazard Potential. The classification of a dam based on the potential for
loss of life or property damage that could occur if the structure failed (FSM
7500).
e.    Emergency Action Plan. Formal plan of procedures to prevent or reduce loss
of life and property that could occur if the structure failed. The plan does not
include flood plain management for the controlled release of floodwaters for
which the project is designed.
2.    Dam Classification. The dam constructed pursuant to this authorization
shall be classified according to its height and storage capacity (water debris
or both) as well as its hazard potential as follows:


Height and Storage Capacity (A, B, C, or D)
East Peak - C
Sky Meadows - D


Hazard Potential (Low, Moderate, High):
East Peak Dam - High
Sky Meadows Dam - Low
Classification criteria are contained in FSM 7511, which the Forest Service may
amend from time to time.
The provisions of sections 5 and 8 of this clause apply only to dams classified
as high hazard, or as otherwise may be specifically provided for in this
authorization to address special or unique circumstances.
The hazard potential of the dam shall be reassessed at least every ten years by
a qualified engineer retained by the holder, and this information made available
to the authorized officer. The Forest





--------------------------------------------------------------------------------





Service may change the hazard potential at any time based on changed conditions
or new information.
3.    Construction, Inspection, Certification, and Project Files. For
construction, rehabilitation or improvement, the holder shall provide for
inspection by a qualified engineer to ensure adequate control of the work being
performed. At a minimum, the qualified engineer shall maintain a daily
inspection diary, descriptions of design changes, and records of construction
material and foundation tests.
Upon completion of construction, rehabilitation, or improvement, the holder
shall forward to the Forest Service a statement from the qualified engineer
responsible for inspection certifying that the works were built in accordance
with the approved plans and specifications, or approved revisions thereto. No
water shall be impounded until approval is given by the authorized officer.
All design notes, as-built plans, and the aforementioned diaries and records
shall be maintained in a project file by the holder for the duration of this
authorization, and shall be available to the Forest Service or other inspection
personnel (not applicable to debris retention dams).
4.    Dam Operation and Maintenance Plans. Prior to the storage of water, the
holder shall have an approved plan for the operation and maintenance of the dam
and appurtenant structures. The plan(s) shall, as a minimum, describe operating
requirements and procedures to be followed for the operation of the structure;
routine or recurring maintenance required; record keeping to be performed for
operation and maintenance; and individuals responsible for implementing the
plans. At the time of the operation and maintenance inspection, the plan shall
be reviewed and amended as needed by the individual responsible for
implementation and the engineer performing any inspection. No plans or
amendments thereto shall be valid until approved by the authorized officer.
5.    Dam Emergency Action Plan. The following provisions are required for
certain hazard classifications identified in section 2. The holder shall, prior
to storage of water, prepare an emergency action plan which will include, but
not be limited to:
a.    Actions to be taken upon discovery of an unsafe condition or impending
failure situation to prevent or delay dam failure, and reduce damage or loss of
life from subsequent failure.
b.    Procedures for notification of law enforcement, civil preparedness, and
Forest Service personnel.
c.    Procedures for notifying persons in immediate danger of losing life or
property.
d.    Maps delineating the area which would be inundated by water, debris, or
both in the event of dam failure.
e.    The names of those individuals responsible for activating the plan and
carrying out the identified actions.
In preparing the emergency action plan, the holder shall consult and cooperate
with appropriate law enforcement and civil preparedness personnel, who may be
responsible for implementing all or part of the plan. Emergency action plans
shall be reviewed and updated annually, and tested at intervals not exceeding
five years.





--------------------------------------------------------------------------------





6.    Inspection and Maintenance of Dams. The holder shall have the dam and
appurtenant structures inspected by a qualified engineer to determine the state
of operation and maintenance at least every year. An inspection shall also be
made following earthquakes, major storms, or overflow of spillways other than
the service spillway. Two copies of the inspection report shall be provided to
the authorized officer within 30 days of the date of inspection.
Repairs or operational changes recommended by the inspecting engineer shall be
made by the holder within a reasonable period of time following the inspection,
but in no event later than one year from the inspection (unless a longer period
of repairs is authorized in writing, or a shorter period is required when such
repairs are deemed by the authorized officer as immediately required for reasons
of public safety). Upon request by the authorized officer, the holder shall
provide a plan of action outlining planned time and methods for performing said
repairs or operational changes, and notify the authorized officer when actions
are completed. The authorized officer shall specify a completion date for
corrective work. If corrective action Is not taken by the date specified by the
authorized officer, the Forest Service shall have corrective action taken and
the holder shall be responsible for all costs including legal and court costs.
7.    Forest Service Inspection of Dams. The holder shall allow inspection of
the dam and appurtenant structures at any time by the authorized officer. Any
condition adversely affecting or which could adversely affect the operation of
the facility; safety of the structure or the public, or surrounding lands and
resources shall, upon written notice, be corrected or changed by the holder at
the holder’s expense. The authorized officer shall specify a completion date for
corrective work. If corrective action is not taken by the date specified by the
authorized officer, the Forest Service shall have corrective action taken and
the holder shall be responsible for all costs including legal and court costs. A
copy of the Forest Service inspection report shall be provided to the holder.
An inspection performed by the Forest Service does not relieve the holder of the
responsibility of ensuring that inspections are made in accordance with section
6 of this clause.
8.    Dam Safety Evaluations. This provision is required for certain hazard
classifications identified in section 2.
Beginning in 2002 and at 5-year intervals thereafter, the holder shall have a
formal dam safety evaluation performed by a qualified engineer to verify the
safety and integrity of the dam and appurtenant structures. The evaluation will
include, but is not limited to, a detailed field inspection of the dam and
appurtenant structures and a review of all pertinent documents, such as
investigation, design, construction, instrumentation, operation, maintenance,
and inspection records. The evaluation shall be based on current accepted design
criteria and practices. The holder shall provide two copies of the evaluation
report to the authorized officer and Regional Engineer. Based on this report,
the authorized officer may require the holder to perform additional evaluations
pursuant to such standards as the officer may define and may require
rehabilitation or modification of the structure within a reasonable time.
9.    Right of Action To Abate Emergency Situations. In situations where the
authorized officer determines on the available facts that there is danger of a
dam failure for any reason, such officer may exercise discretionary authority to
enter upon the structure and appurtenances authorized herein and take such
actions as are necessary to abate or otherwise prevent a failure. Such actions
include, but are not limited to, lowering the level of the impounded waters
utilizing existing structures or by artificial breach of the dam. In the event
that such actions are taken, the United States shall not indemnify or otherwise
be liable to the holder for losses or damages, including





--------------------------------------------------------------------------------





losses or damages to the structure or the value of impounded waters. The holder
shall be responsible for all costs including legal and court costs. The failure
of the Forest Service to exercise any discretion under this provision shall not
be a violation of any duty by the United States, and shall not relieve the
holder of any and all liability for damages in the event of a dam failure.
10.    Liability. The activities permitted by this authorization shall be deemed
a high-risk use and occupancy. Sole responsibility for the safety of the dam and
associated facilities and any liability resulting therefrom shall be on the
holder and his successors, agents, or assigns. Pursuant to 36 CFR 251.56(d), or
its replacement, the holder shall be liable for injury, loss, or damage
resulting from this authorization regardless of the holder’s fault or
negligence. Maximum strict liability shall not exceed $1,000,000.00 except as
that amount may be changed in the aforementioned regulations.
In addition to all waivers and limitations on liability of the United States
under this authorization, the provisions of 33 U.S.C. 702(c) shall apply to any
damages from or by floods or floodwaters at any place.
According to the Paperwork Reduction Act of 1995, no persons are required to
respond to a collection of information unless It displays a valid OMB control
number. The valid OMB control number for this information collection is
0596-0082.
This information is needed by the Forest Service to evaluate requests to use
National Forest System lands and manage those lands to protect natural
resources, administer the use, and ensure public health and safety. This
information is required to obtain or retain a benefit. The authority for that
requirement is provided by the Organic Act of 1897 and the Federal Land Policy
and Management Act of 1976, which authorize the Secretary of Agriculture to
promulgate rules and regulations for authorizing and managing National Forest
System lands. These statutes, along with the Term Permit Act, National Forest
Ski Area Permit Act, Granger-Thye Act, Mineral Leasing Act, Alaska Term Permit
Act, Act of September 3, 1954, Wilderness Act, National Forest Roads and Trails
Act, Act of November 16, 1973, Archaeological Resources Protection Act, and
Alaska National Interest Lands Conservation Act, authorize the Secretary of
Agriculture to issue authorizations for the use and occupancy of National Forest
System lands, The Secretary of Agriculture’s regulations at 36 CFR Part 251,
Subpart B, establish procedures for issuing those authorizations.
The Privacy Act of 1974 (5 U.S.C. 552a) and the Freedom of Information Act (5
U.S.C. 552) govern the confidentiality to be provided for information received
by the Forest Service.
Public reporting burden for this collection of information is estimated to
average 12 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.



















--------------------------------------------------------------------------------





Exhibit A
Improvements - California and Nevada
Authorized uphill systems on National Forest and Private land (existing):
1.    Tramways California


a.    Heavenly Tram
b.    Von Schmidt’s Gondola
2.    Chair Lifts California


a.    Gunbarrel Express
b.    World Cup
c.    Patsy’s
d.    Waterfall
e.    Powder Bowl
f.    Groove
g.    Ridge
h.    Canyon
i.    Sky Express
j.    Tamarack Express
k.    Perfect Ride (Private)
3.    Surface Lifts California
a.    Pioneer Mitey Mite
b.    Von Schmidt’s Mitey Mite (snow-play)
c.    Magic Carpet (Private)
d.    Enchanted Forest Mitey Mite (2 - Private)
e.    Mitey Mite Development Zone (Private)


4.    Chair Lifts Nevada


a.    Dipper Express
b.    Olympic
c.    Stagecoach Express
d.    Galaxy
e.    Boulder
f.    Comet Express
g.    North Bowl


5.    Surface lifts Nevada


a.    Boulder Mitey Mite (Private)
b.    Boulder Magic Carpet (private)


6.    Buildings and Improvements in California


a.    Top of the Tram Restaurant





--------------------------------------------------------------------------------





b.    Top of the Tram Maintenance Building, Yard, Fuel Storage
c.    Top of the Tram Ski School
d.    Patsy’s Hut
e.    Powder Magazine (Creek Station)
f.    Sky Meadow Food Service/Deck
g.    Sky Meadow restrooms
h.    Face Ski Patrol Building
i.    Sky Dam/Reservoir
1.    Water Rights Permits #10921, and 11153 include the right to store and
divert the waters of Heavenly Valley Creek into the Heavenly Meadow Reservoir
for the purpose of snow making.
2.    Water Rights Permits #10920 and #10919, include the right to store and
divert waters of Heavenly Valley Creek into Heavenly Meadow reservoir for the
purposes of domestic use and erosion control.
3.    Additional water rights applied for #’s 30227 and 30228 to be used for
snow-pack augmentation.
j.    Sky Pump House/Snowmaking Equipment Building
k.    Sky Ski Patrol Building
1.    Observation Picnic (Top of Sky Chair)
m.    Snowmaking lines
n.    Holding tanks and sewer lines
o.    Fuel Storage and Fueling site
p.    Power and phone lines
q.    Gondola Mid Station Deck
r.    Sewer lines - Sky to STPUD
s.    Gondola Pump House
t.    Water storage and transmission system (base of Sky Express)
u.    Well location NW ‘A, NE ‘A, of Section 1, T.12N., R.18E., MDBM
v.    Water supply and transmission system Top of Tram
w.    Pump house Pistol Corner
x.    Well (1) located in SW ‘A, NE’ , of Section 1, T.12N., R.18E., MDBM


7.    Buildings and Improvements in Nevada


a.    East Peak Lodge
b.    East Peak Patrol and Radio Facility
c.    Von Schmidt’s Water storage tank and transmission
d.    Dipper Patrol Hut
e.     East Peak Deck and Food Service
f.    Timing Building Olympic Downhill
g.    Snowmaking It Holding tanks and sewer lines
i.    Fuel Storage Tanks/Fueling (100 Dollar Saddle)
j.    Heavenly Sign corner of Jack’s and S. Benjamin
k.    Power and phone lines
1.    Supplemental Septic system - East Peak Lodge
m.    Water system East Peak Lodge
n.    Heli-spots (as identified in operations plan)
o.    East Peak Dam and Reservoir





--------------------------------------------------------------------------------





1.    Water Rights Permits #45348 for a Domestic well, 58345 and #50525 for
snowmaking and erosion control.
p.    East Peak Lake Pump House
q.    Well Permit #’s 35556, 5436


(Private) - indicates facilities that are located solely on private land





























































--------------------------------------------------------------------------------





Authorization ID: ELD508901
FS-2700-23 (4/97)
Contact ID: HEAVENLY
0MB 0596-0082
Use Code: 161
 



U.S. DEPARTMENT OF AGRICULTURE
Forest Service
AMENDMENT FOR
SPECIAL USE AUTHORIZATION
AMENDMENT NUMBER 1
This amendment is attached to and made a part of the special use authorization
(identified above) issued to HEAVENLY VALLEY, LIMITED PARTNERSHIP on 05/07/2002
which is hereby amended as follows:


Remove the following clauses:


III. F.        Temporary Suspension
VI. A.        Termination for Higher Public Purpose
VIII, B.    Termination, Revocation and Suspension
Xl. F.        Water Rights.
Revise the heading of section VIII. TERMINATION to read REVOCATION AND
SUSPENSION. In section VIII, add clauses A. Revocation and Suspension, B.
Opportunity to Take Corrective Action, C. Revocation for Reasons in the Public
Interest, and D. Suspension below:
A.    Revocation and Suspension. The Forest Service may suspend or revoke this
permit in whole or part:


1.    For noncompliance with Federal, State, or local laws and regulations;
2.    For noncompliance with the terms of this permit;
3.    For failure of the holder to exercise the privileges granted by this
permit;
4.    With the consent of the holder; or
5.    At the discretion of the authorized officer for specific and compelling
reasons in the public interest.
B.    Opportunity to Take Corrective Action. Prior to revocation or suspension
under clause VIII.A, the authorized officer shall give the holder written notice
of the grounds for each action and a reasonable time, not to exceed 90 days, to
complete the corrective action prescribed, by the authorized officer.
C.    Revocation for Reasons in the Public Interest. If, during the term of this
permit or any extension’ thereof, the Secretary of Agriculture or any official
of the Forest Service with delegated authority determines in planning for the
uses of the National Forest System that the public interest requires revocation
of this permit, this permit shall be revoked after one hundred-eighty (180)
day’s written notice to the holder. The United States shall then have the right
to purchase the, holders Improvements, to remove them, or to require the holder
to remove them, and the United States shall be obligated to pay an equitable
consideration for the improvements or for removal of the improvements and
damages resulting from their removal. If the amount of consideration is fixed by
mutual agreement between the United States and the holder, that amount shall be
accepted





--------------------------------------------------------------------------------





by the holder in full satisfaction of all claims against the United States under
this clause. If mutual agreement is not reached, the Forest Service shall
determine the amount of consideration. If the holder is dissatisfied with the
amount determined by the Forest Service, the holder may appeal the determination
under the agency’s administrative appeal regulations.
D.    Suspension. The authorized officer may immediately suspend this permit, in
whole or in part, when necessary to protect public health safety or the
environment. The suspension decision must be in writing. Within 48 hours of the
request of the holder, the superior of the authorized officer shall arrange for
an on-the-ground review of the adverse conditions with the holder. Following
this review the superior shall take prompt action to affirm, modify, or cancel
the suspension.
Under section XI. MISCELLANEOUS PROVISIONS, revise the heading for clause F.
Water Rights to read Water Use Facilities. Replace the existing clause with the
clause below:
F.    Water Use Facilities.
1.    Water Use Facilities. The National Forest System (NFS) land which is the
subject of this permit is hereinafter referred to as the permitted NFS land. The
authorization of facilities to divert, store, or convey water on the permitted
National Forest System (NFS) land (water facilities) in conjunction with water
rights acquired by the holder is for the purpose of operating a winter or
year-round resort and related facilities under this permit. If use of the water
or the water facilities ceases, the authorization to use the permitted NFS land
for such water facilities will also cease. The United States reserves the right
to place conditions on the installation, operation and maintenance and removal
of these water facilities necessary to protect public property, public safety,
and natural resources on the permitted NFS land in compliance with applicable
laws, provided, however, such conditions shall not permit the Imposition of
bypass flows on water transported to the permitted NFS land from points of
diversion of storage that arise off of the permitted NFS land.
2.    Water Rights. This permit does not confer any water rights on the holder.
Water rights must be acquired by the holder under state law.
3.    Future Applications and Revocation. After June 2004, any right to divert
water from the permitted NFS land where the use of such water is on the same
permitted NFS land shall be applied for and held in the name of the United
States and the holder (hereinafter called the joint water rights). This
provision shall not apply to water rights that are acquired by the permit holder
from a source off of the permitted NFS land and transferred to a point of
diversion or storage on the permitted NFS land. During the term of the permit
and any reissuance thereafter, the permit holder shall be responsible for
maintaining such joint water rights, and shall have the right to make any
applications or other filings as may be necessary to maintain and protect such
joint water rights. In the event of revocation of this permit, the United States
shall succeed to the sole ownership of such joint water rights. All joint water
rights subject to this clause are listed below.
State ID#
Owner
Type or Basis
Purpose of Use
None
 
 
 

This amendment is accepted subject to the conditions set forth herein and to
conditions _____ N/A _____ to _____ N/A _____ attached hereto and made a part of
the Amendment





--------------------------------------------------------------------------------





/s/ Blaise Carrig
 
/s/ Terri Marceron
(Holder Signature)
 
(Authorized Officer Signature)
Blaise Carrig, Chief Operating Officer
VR HEAVENLY I, Inc., general partner
 
TERRI MARCERON, LTBMU FOREST SUPERVISOR
(Name and Title)
 
(Name and Title)
HEAVENLY VALLEY LIMITED PARTNERSHIP,
a Nevada limited partnership
 
 
Date: 3/28/07
 
Date: 1/18/07

According to the Paperwork Reduction Act of 1995, an agency may not conduct or
sponsor, and a person is not required to respond to a collection of information
unless it displays a valid 0 MB control number. The valid OMB control number for
this information collection is 0596-0082. The time required to complete this
information collection is estimated to average 1 hour per response, including
the time for reviewing instructions, searching existing data sources, gathering
and -maintaining the data needed, and completing and reviewing the collection of
Information.
The U.S. Department of Agriculture (USDA) prohibits discrimination in all its
programs and activities on the basis of race, color, national origin, gender,
religion, age, disability, political beliefs, sexual orientation, and marital or
family status. (Not all prohibited bases apply to all programs.) Persons with
disabilities who require alternative means for communication of program
Information (Braille, large print, audiotape, etc.) should contact USDA’s TARGET
Center at 202-720-2600 (voice and TDD).
To file a complaint of discrimination, write USDA, Director, Office of Civil
Rights, 1400 Independence Avenue, SW, Washington, DC 20250-9410 or call (800)
975-3272 (voice) or (202) 720-6382 (TDD). USDA is an equal opportunity provider
and employer.
The Privacy Act of 1974 (5 U.S.C. 552a) and the Freedom of information Act (5
U.S.C. 552) govern the confidentiality to be provided for information received
by the Forest Service.





